TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00314-CV


In re Gerald Anthony Wright





ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


Gerald Anthony Wright has petitioned the Court for a writ of mandamus directing the
board of pardons and paroles to release him to mandatory supervision.  The Court is authorized to
issue all writs of mandamus against a judge of a district or county court in its district, but the Court's
mandamus authority is otherwise limited to the enforcement of its jurisdiction.  Tex. Gov't Code
Ann. § 22.221 (West 2004).  Wright's claim against the parole board does not implicate the Court's
jurisdiction.  The petition for writ of mandamus is denied.


				__________________________________________
				J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Filed:   June 24, 2010